Order entered September 9, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00259-CV

                        IN THE INTEREST OF A.R.R., A CHILD

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-14-11946

                                          ORDER
       We GRANT in part appellant’s September 6, 2016 motion for extension of time to file

his brief and ORDER appellant’s brief filed no later than November 18, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE